FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE LUIS ALBERTO-CANACA,                         No. 10-70968

               Petitioner,                        Agency No. A097-315-383

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jose Luis Alberto-Canaca, a native and citizen of Honduras and a resident of

El Salvador, petitions pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for an abuse of discretion the BIA’s denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider and review de novo claims of due process violations. Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Alberto-Canaca’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).

      We lack jurisdiction to review any challenge Alberto-Canaca makes to the

BIA’s underlying order dismissing his appeal from the immigration judge’s

decision, because this petition is not timely as to that order. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996) (BIA’s underlying order is final when

issued, irrespective of the filing of a reconsideration motion, and petitioner must

seek judicial review of the order within the specified period).

      Finally, in light of the foregoing, Alberto-Canaca’s contention that the

agency violated his due process rights is unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     10-70968